Citation Nr: 1715015	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-31 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C. Chapter 18 for a child born with birth defects.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Appellant has claimed entitlement to Chapter 18 benefits for residuals of prostate cancer stating that his biological father is a veteran of the Vietnam War.  

This case comes before the Board of Veterans' Appeals (the Board) from an April 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Appellant appealed the decision in an April 2012 notice of disagreement (NOD).  Although, the NOD was not timely, it was accepted by the RO.  A statement of the case (SOC) was issued in September 2012, and the Appellant perfected appeal to the Board in a November 2012 VA Form 9.  This matter is properly before the Board. 

The Veteran appeared at a Central Office hearing in January 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 


FINDINGS OF FACT

1.  The Appellant's biological mother is not a Veteran. 

2.  The Veteran does not have a form of spina bifida or any manifestation of spina bifida. 
CONCLUSION OF LAW

The criteria for eligibility to benefits under 38 U.S.C.A.  Chapter 18 for children of Vietnam veterans are not met.  38 U.S.C.A. §§ 1802, 1811, 1812, 1821, 5107 (West 2014); 38 C.F.R. §§ 3.814, 3.815 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23, 356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159 ).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159 (b)(1) (2016), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.

VCAA notice is not required in this instance because the issue presented under this claim is solely one of statutory interpretation.  Thus, the claim is barred as a matter of law, and/or cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Legal Criteria

VA will provide certain benefits for an individual who suffers from a form or manifestation of spina bifida and whose biological father or mother is a Vietnam veteran or had covered service in Korea. See 38 U.S.C.A. §§ 1802, 1821 (West 2014); 38 C.F.R. § 3.814(2016).  Additionally, VA will provide certain benefits for an individual with disability from certain birth defects whose mother is a Vietnam veteran.  See 38 U.S.C.A. §§ 1812, 1815 (West 2014); 38 C.F.R. § 3.815 (2016). 

Analysis

The Veteran has sought benefits for the residuals of his prostate cancer based solely on the service of his biological father in Vietnam.  The Appellate does not contend, nor does the record indicate that he has any form or manifestation of spina bifida.  Further the Appellate does not contend, nor does the record support that the Veteran's biological mother was a Vietnam veteran. 

The pertinent laws and regulations only allow the Board to award benefits to the biological child of a male Vietnam veteran if that child has a form or manifestation of spina bifida.  As the Appellant does not have a form or manifestation of spina bifida, and his biological mother is not a Vietnam veteran, the Appellant's claim must be denied. 

The Board is sympathetic to the Appellant's medical condition and grateful for his father's service, however, as a matter of law, the Board may not grant this claim.


ORDER

Entitlement to benefits under 38 U.S.C. Chapter 18 for a child born with birth defects is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


